Exhibit 10.67
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
            V 1 4
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00025
 
22-Apr-2014
SEE SCHEDULE
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
SCN01A
W6QK ACC-APG NATICK
CONTRACTING DIVISION BLDG 1 KANSAS STREET
NATICK MA 01760-5011
DCMA AMERICAS (CANADA)
275 BANK ST.
SUITE 200
OTTAWA, ONT. CNK2P-2L6
 
                         
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE     L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended              o is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning ______ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                       
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of Both Parties
 
D. OTHER (Specify type of modification and authority)
                   
E. IMPORTANT:    Contractor       o is not,        x is required to sign this
document and return      1      copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:       soconnel141729
See attached Summary of Changes.
 
 
 
 
 
 
 
 
 
 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
Ian Maclachlan, Ph.D. Executive Vice President and Chief Technical Officer
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Sandra J. O'Connell/Contracting Officer
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
                   
/s/ Ian MacLachlan
 
24-April-2014
BY  /s/ Sandra O'Connell
23-April-2014
   
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel141729)
Page  2 of 4
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
 
SUMMARY OF CHANGES
 
 
 
 
SECTION SF 30 - BLOCK 14CONTINUATION PAGE




 
The following have been added by full text:
P00025

 
A.
The purpose of this modification is to 1) add CLIN 0006, as a [***] add value
and funding to the contract for anticipated OH billing rate increases for FY12
through FY14 for efforts towards delivery of CLIN 0001. This value is non fee
bearing and is subject to final audit. 3) [***] credits appearing on Vouchers
BVN0040 and BVN0046 offered as consideration.

 
B.
All other terms and conditions of this contract are unchanged and in full force
and effect.

 
C.
The parties hereto specifically agree that the changes effected by this
modification constitute both the consideration and equitable adjustment due
under any clause of this contract.





SECTION A - SOLICITATION/CONTRACT FORM
 
The total cost of this contract was increased by $2,100,000.00 from
$41,719,126.24 to $43,819,126.24.




SECTION B - SUPPLIES OR SERVICES AND PRICES
 
CLIN 0006 is added as follows:
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0006
   
Job
 
$[***]
  [***]         [***]         [***]         FOB: Destination         PURCHASE
REQUEST NUMBER: 0010481491-0002      

 

ESTIMATED COST   $[***] [***]   $[***]
TOTAL EST COST + FEE
  $[***]     $[***]

 
ACRN AH
CIN: GFEBS001048149100001
 
CLIN 0007 is added as follows:
 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel141729)
Page 3 of 4
 


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0007
   
Job
 
$1,622,213.82
  OH Rate Increase CPIF      
[***] for anticipated increase of OH rates is added to the contract value for
CLIN 0001 efforts. This amount is subject to Final audit of indirect rates for
FY12-14.
     
FOB: Destination
     
PURCHASE REQUEST NUMBER: 0010481491-0002
   

 

TARGET COST   $[***] TARGET FEE   $[***]
TOTAL TGT COST + FEE
  $[***] MINIMUM FEE   $[***] MAXIMUM FEE   $[***] SHARE RATIO ABOVE TARGET    
SHARE RATIO BELOW TARGET          
ACRN AH
CIN: GFEBS001048149100002
  $[***]

 
 
SECTION E - INSPECTION AND ACCEPTANCE
 
The following Acceptance/Inspection Schedule was added for CLIN 0006:

INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government

 
The following Acceptance/Inspection Schedule was added for CLIN 0007:

INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government



 
SECTION G - CONTRACT ADMINISTRATION DATA

Accounting and Appropriation
 
Summary for the Payment Office
 
As a result of this modification, the total funded amount for this document was
increased by $2,100,000.00 from $41,719,126.24 to $43,819,126.24.
 
CLIN 0006:
Funding on CLIN 0006 is initiated as follows:
 
ACRN: AH
 
 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel141729)
Page 4 of 4

 
CIN: GFEBS001048149100001
 
Acctng Data: 097201420150400000265Y0550506255
A.0011315.4.1.2.3        6100.9000021001
Increase: $[***]
 
Total: $[***]
 
Cost Code: A5XAH
 

 
CLIN 0007:
Funding on CLIN 0007 is initiated as follows:
 
ACRN: AH
 
CIN: GFEBS001048149100002
 
Acctng Data: 097201420150400000265Y0550506255
A.0011315.4.1.2.3      6100.9000021001
Increase: $[***]
 
Total: $[***]
 
Cost Code: A5XAH
 

 
(End of Summary of Changes)
 